DETAILED ACTION
This office action is in response to correspondence filed on 4/15/2022.
The Amendment filed on 4/15/2022 has been entered.  
Claims 1, 14, and 20 are amended by Applicant.
Claim 2-4, 8, 10-12, 15-17 are cancelled by Applicant.
Claims 1, 5-7, 9, 13-14, and 18-20 remain pending in the application of which Claims 1, 14, and 20 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant's Attorney, Thomas A. Negley (Reg. No. 70,362) on 4/29/2022.  The attorney accepted the examiner suggested amendments in the language of the independent claims 1, 14, and 20 for better explaining the inventive concept and for overcoming the prior art of record.  

          The application has been amended as follows:
Replace the claims 1, 14, and 20 with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.

1.	(Currently Amended):  An electronic apparatus, comprising:
a communicator;
a memory configured to store apparatus information of a plurality of electronic apparatuses and history information of the plurality of electronic apparatuses,
a microphone configured to receive a voice input; and
a processor configured to:
based on a wake up word (WUW) being identified in the voice input, identify, based on a predetermined priority order, an apparatus to perform a voice recognition from among the plurality of electronic apparatuses receiving the voice input including the WUW;
based on the electronic apparatus being identified as the apparatus to perform the voice recognition, obtain a voice recognition result by performing the voice recognition based on the voice input;
based on the electronic apparatus not being identified as the apparatus to perform the voice recognition, receive the voice recognition result from another electronic apparatus in which the voice recognition is performed based on the predetermined priority order;
based on the apparatus information being included in the voice recognition result, identify whether a number of electronic apparatuses corresponding to the apparatus information among the plurality of electronic apparatuses is plural;
based on the number of electronic apparatuses corresponding to the apparatus information being one, identify the electronic apparatus as a target apparatus for performing a function corresponding to the voice input;
based on the number of electronic apparatuses corresponding to the apparatus information being plural, identify one of the plurality of electronic apparatuses corresponding to the apparatus information as the target apparatus based on the history information of the plurality of electronic apparatuses; 
based on the apparatus information not being included in the voice recognition result, and function information which identifies the function being included in the voice recognition result, identify whether a number of electronic apparatuses capable of performing the function among the plurality of electronic apparatuses is plural; 
based on the number of electronic apparatuses capable of performing the function being one, identify the electronic apparatus as the target apparatus; 
based on the number of electronic apparatuses capable of performing the function being plural, identify one of the plurality of electronic apparatuses capable of performing the function as the target apparatus based on the predetermined priority order; 
based on the apparatus information and the function information not being included in the voice recognition result, identify the target apparatus based on the predetermined priority order, and
control the communicator to transmit data corresponding to a control command corresponding to the voice recognition result to the target apparatus.

2-4.	(Canceled).

5.	(Previously Presented):  The electronic apparatus as claimed in claim 1, wherein the processor is configured to, based on a plurality of target apparatuses being capable of performing the function, identify one target apparatus based on the history information of the plurality of target apparatuses.

6.	(Previously Presented):  The electronic apparatus as claimed in claim 5, wherein the processor is configured to identify the target apparatus from among the plurality of target apparatuses based on voice recognition history information performed in each of the plurality of target apparatuses.

7.	(Previously Presented):  The electronic apparatus as claimed in claim 5, wherein the processor is configured to identify the target apparatus from among the plurality of target apparatuses based on current time information and the history information.

8.	(Canceled).

9.	(Previously Presented)  The electronic apparatus as claimed in claim 1, wherein the processor is configured to update the apparatus information of the plurality of electronic apparatuses at a predetermined time.

10-12.	(Canceled).

13.	(Previously Presented):  The electronic apparatus as claimed in claim 1, wherein the processor is configured to:
control the communicator to transmit the voice input received through the microphone to a server; and
identify the target apparatus by using a voice recognition result of the voice input received from the server.

14.	(Currently Amended):  A method for voice recognition in an electronic apparatus, the method comprising:
based on a wake up word (WUW) being identified in a voice input, identifying, based on a predetermined priority order, an apparatus to perform a voice recognition from among a plurality of electronic apparatuses receiving the voice input comprising the WUW;
based on the electronic apparatus being identified as the apparatus to perform the voice recognition, obtaining a voice recognition result by performing the voice recognition based on the voice input;
based on the electronic apparatus not being identified as the apparatus to perform the voice recognition, receiving the voice recognition result from another electronic apparatus in which the voice recognition is performed based on the predetermined priority order;
based on apparatus information being included in the voice recognition result, identifying whether a number of electronic apparatuses corresponding to the apparatus information among the plurality of electronic apparatuses is plural;
based on the number of electronic apparatuses corresponding to the apparatus information being one, identifying the electronic apparatus as a target apparatus for performing a function corresponding to the voice input;
based on the number of electronic apparatuses corresponding to the apparatus information being plural, identifying one of the plurality of electronic apparatuses corresponding to the apparatus information as the target apparatus based on history information of the plurality of electronic apparatuses;
based on the apparatus information not being included in the voice recognition result, and function information which identifies the function being included in the voice recognition result, identifying whether a number of electronic apparatuses capable of performing the function among the plurality of electronic apparatuses is plural;
based on the number of electronic apparatuses capable of performing the function being one, identifying the electronic apparatus as the target apparatus;
based on the number of electronic apparatuses capable of performing the function being plural, identifying one of the plurality of electronic apparatuses capable of performing the function as the target apparatus based on the predetermined priority order;
based on the apparatus information and the function information not being included in the voice recognition result, identifying the target apparatus based on the predetermined priority order; and
transmitting data corresponding to a control command corresponding to the voice recognition result to the target apparatus.

15-17.	(Canceled).

18.	(Previously Presented):  The method for voice recognition as claimed in claim 14, wherein the identifying comprises, based on a plurality of target apparatuses being capable of performing the function, identifying one target apparatus based on the history information of the plurality of target apparatuses.

19.	(Previously Presented):  The method for voice recognition as claimed in claim 14, wherein the identifying comprises, based on a plurality of target apparatuses being capable of performing the function, identifying the target apparatus from among the plurality of target apparatuses based on a predetermined priority.

20.	(Currently Amended):  A non-transitory computer-readable medium recording instructions for execution by a processor of an electronic apparatus to cause the electronic apparatus to perform operations comprising:
based on a wake up word (WUW) being identified in voice input, performing voice recognition of the voice input and obtain a first voice recognition result of the voice input,
receiving a second voice recognition result of the voice input from an external electronic apparatus among a plurality of electronic apparatuses receiving the voice input comprising the wake up word (WUW);
determining a control command to perform a function corresponding to the voice input based on the first voice recognition result and the second voice recognition result;
based on apparatus information being included in the first voice recognition result and the second voice recognition result, identifying whether a number of electronic apparatuses corresponding to the apparatus information among the plurality of electronic apparatuses is plural;
based on the number of electronic apparatuses corresponding to the apparatus information being one, identifying the electronic apparatus as a target apparatus;
based on the number of electronic apparatuses corresponding to the apparatus information being plural, identifying one of the plurality of electronic apparatuses corresponding to the apparatus information as the target apparatus based on history information of the plurality of electronic apparatuses;
based on the apparatus information not being included in the first voice recognition result and the second voice recognition result, and function information which identifies the function being included in the first voice recognition result and the second voice recognition result, identifying whether a number of electronic apparatuses capable of performing the function among the plurality of electronic apparatuses is plural;
based on the number of electronic apparatuses capable of performing the function being one, identifying the electronic apparatus as the target apparatus;
based on the number of electronic apparatuses capable of performing the function being plural, identifying one of the plurality of electronic apparatuses capable of performing the function as the target apparatus based on a predetermined priority order; 
based on the apparatus information and the function information not being included in the first voice recognition result and the second voice recognition result, identifying the target apparatus based on the predetermined priority order; and
transmitting data corresponding to the control command first voice recognition result and the second voice recognition result to the target apparatus.

Allowable Subject Matter
Claims 1, 5-7, 9, 13-14, and 18-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 14, and 20.

Most pertinent prior art:
KHAN (US 2016/0155443 A1) discloses a device/method comprising:
based on a wake up word (WUW) being identified in the voice input (KHAN Fig. 9 – “<Wake Phrase> <Task> <Device>  914”; Fig. 5 – “Broadcast & Identify 530”; Par 142 – “If the device recognizes the wake phrase or the wake phrase in conjunction with a command, it transitions 512 to the broadcast and identify state 530.”; Par 143 – “Or, if the device recognizes the wake phrase, the wake phrase and a task, or the wake phrase and a task and a device, it can transition 523 to broadcast and identify 530.”; Par 144 – “From the broadcast and identify state 530, the device can let other nearby devices know that it heard the wake phrase. The device can identify whether it knows it is a primary device and polls for other devices. This work can be accomplished within a latency target (e.g., 200 milliseconds or the like). A second poll (e.g., recheck) can be done in another latency target (e.g., 100 milliseconds or the like) in the case of latency overrun.”), identify, based on a predetermined priority order (KHAN Fig. 9 – “From devices that heard user 930 -> Preferred device 940?”; Par 117 – “In any of the examples herein, a wide variety of decision criteria and arbitration rules can be supported. Criteria can include user choices and preferences. Rules can include user-defined rules.”; Par 118 – “For example, response arbitration rules can be applied by an arbiter during initial listening to determine which device should initially respond and recognize a command phrase. Such rules can take into account user preferences (e.g., indicating a primary device), recorded activity detected by one or more hardware sensors of a device, or both.”; Par 120 – “A supported approach to controlling which device responds is to choose the device that has been designated as the primary device for the interconnected devices (e.g., according to a user preference).”; Par 121 – “An example fallback list is as follows: preferred device; the device that is currently active; the device that was most recently used; service provide default device. The list can further continue with wearable device; phone; tablet; laptop; game console; and desktop.”), an apparatus to perform a voice recognition from among the plurality of electronic apparatuses (KHAN Par 118 – “For example, response arbitration rules can be applied by an arbiter during initial listening to determine which device should initially respond and recognize a command phrase. Such rules can take into account user preferences (e.g., indicating a primary device), recorded activity detected by one or more hardware sensors of a device, or both.” ; Fig. 5 – “Active Listening 540”; Par 145 – “When in the broadcast and identify state 530, if a determination is made that the device is the primary device (e.g., as indicated by the primary device designation), it can transition 531 to the active listening state 540.”; Par 146 – “From the active listening state 540, an audio prompt can be sounded through a speaker to acknowledge the wake phrase and await a command if no redirect in the voice command is pending.”; Par 149 – “When in the active listening state 540, if a voice command is recognized, the state can transition 542 to the determine-if-can-respond state in FIG. 6. If a voice command directs to another device (e.g., the responding device was not the one the user intended, and the user explicitly redirects to another device), the state can transition 541 to the can-anyone-respond state in FIG. 6.”) receiving the voice input including the WUW (KHAN Fig. 9 – “From devices that heard user 930 -> Preferred device 940?”; Par 329 – “The system can receive a wake phrase 910, wake phrase and a command phrase comprising a task 912, or a wake phrase and a command phrase comprising a task and a device 914. The devices that heard the user 930 can perform the initial processing to determine whether they should respond. At 940, if a preferred device is available (e.g., recognized the wake phrase), it can respond 950. If there is no preferred device available, a default device can respond 955.”);
based on the electronic apparatus being identified as the apparatus to perform the voice recognition (KHAN Par 118 – “For example, response arbitration rules can be applied by an arbiter during initial listening to determine which device should initially respond and recognize a command phrase. Such rules can take into account user preferences (e.g., indicating a primary device), recorded activity detected by one or more hardware sensors of a device, or both.” ; Fig. 5 – “Active Listening 540”; Par 145 – “When in the broadcast and identify state 530, if a determination is made that the device is the primary device (e.g., as indicated by the primary device designation), it can transition 531 to the active listening state 540.”), obtain a voice recognition result (KHAN Fig. 4 – “Recognize task in voice command 420”; Par 51 – “in any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both.”; Par 320 – “At 730, a spoken command phrase to perform a task is received. The task can be recognized as described herein. If the command phrase includes a task and a device, the specified device can be awoken, and the command handed off to the specified device. If the command phrase has a device only, the device can be awoken. A task can then be received and recognized.”) by performing the voice recognition based on the voice input (KHAN Fig. 1; Pars 91-92 – “At 410, a voice command is received with a microphone of the electronic device. At 420, a task in the voice command is recognized. In practice, due to the rich functionality supported by such recognition, it is typically performed by a main listening subsystem of the electronic device (e.g., the device is in an active listening state). An external recognizer can be used as described herein.”; Par 62 – “In any of the examples herein, a variety of voice recognition technologies can be applied. Although voice recognition can be performed in the device as shown in some examples, an external recognizer can also be employed as appropriate.”; Fig. 9 – “Spoken command is completed 960”; Par 330 – “The spoken command can then be completed 960 and recognized.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”). … If it is a command for another device, the processing device can attempt to wake up the other device and pass the user's command on to the other device. The other device can respond with an audio prompt, wake up, receive the pre-sent command, and then follow the above actions. If the other device is not available, an audio indication can be provided on one of the devices.”);
based on the electronic apparatus not being identified as the apparatus to perform the voice recognition (KHAN Par 329 – “The system can receive a wake phrase 910, wake phrase and a command phrase comprising a task 912, or a wake phrase and a command phrase comprising a task and a device 914. The devices that heard the user 930 can perform the initial processing to determine whether they should respond. At 940, if a preferred device is available (e.g., recognized the wake phrase), it can respond 950. If there is no preferred device available, a default device can respond 955.”), receive the voice recognition result from another electronic apparatus (KHAN Par 331 – “If a handoff is indicated at 970, then a handoff can be performed at 990. Such a handoff can be to the explicitly specified device, to the preferred device for the scenario (e.g., task), or to the default device for the scenario (e.g., task).”; Par 74 – “The devices in the topology need not all be listening or even able to listen. For example, one device can hand off a task to another device.”; Par 283 – “He can speak the wake phrase, and the phone responds with an earcon (e.g., the game console is out of range). He can then say “Play <game name> on my <game console>.” The game console activates, even though it did not hear him the first time. The range of the virtual persona can thus be extended.”) in which the voice recognition is performed based on the predetermined priority order (KHAN Par 329 – “At 940, if a preferred device is available (e.g., recognized the wake phrase), it can respond 950. If there is no preferred device available, a default device can respond 955.”; Par 330 – “The spoken command can then be completed 960 and recognized.”; In other words, KHAN teaches a primary/preferred/default device initially performs a voice recognition based on the predetermined user’s preferences (Pars 117-121), and what the recognized task is NOT intended for the primary/preferred/default device, the device hands off the task to a more appropriate device.  For example, a game console does not need to hear and recognize the user’s utterance, “play game” (Pars 74 and 283), but receive the speech recognition result (i.e., a task) recognized by another device which heard the user’s voice command; thus, the game console receives the voice recognition result from another device (e.g., phone in Par 283).);
based on the apparatus information being included in the voice recognition result (KHAN Par 51 – “In any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both.”; Par 54 – “In any of the examples herein, a command phrase can include a device (e.g., device name) and thereby explicitly request that a task be performed on the specified device. For example, “Send email to Bob on laptop,” can result in the laptop computer responding and starting the email.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”) …”), identify whether a number of electronic apparatuses corresponding to the apparatus information among the plurality of electronic apparatuses is plural;
based on the number of electronic apparatuses corresponding to the apparatus information being one, identify the electronic apparatus as a target apparatus for performing a function corresponding to the voice input (KHAN Par 51 – “Similarly, the device can be recognized, and the task performed (e.g., if the current device is the one named) or handed off to the device that is explicitly named.”; Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”) …”; Par 102 – “In any of the examples herein, a variety of devices can be supported. In practice, a device can be specified as part of a command phrase. For purposes of differentiating devices, they can have device names that are spoken as part of a command phrase. For example, generic device names can be used (e.g., “Play music on my phone.”) or the devices can have names (e.g., “Play music on Jimmie's phone”).”; Par 283 – “The system can allow a user to activate a device that did not hear the user, through a device that did hear the user. User H is standing near the kitchen of his living-kitchen area. His phone is near him. He wants to play a game on his game console, which is on the other side of a large room. He can speak the wake phrase, and the phone responds with an earcon (e.g., the game console is out of range). He can then say “Play <game name> on my <game console>.” The game console activates, even though it did not hear him the first time. The range of the virtual persona can thus be extended.”);
based on the number of electronic apparatuses corresponding to the apparatus information being plural, identify one of the plurality of electronic apparatuses corresponding to the apparatus information as the target apparatus based on the history information of the plurality of electronic apparatuses; 
based on the apparatus information not being included in the voice recognition result, and function information which identifies the function being included in the voice recognition result, identify whether a number of electronic apparatuses capable of performing the function among the plurality of electronic apparatuses is plural; 
based on the number of electronic apparatuses capable of performing the function being one, identify the electronic apparatus as the target apparatus (KAHN Par 290 – “General commands can omit a device, and arbitration can select an appropriate device. For example, “<wake phrase> play some music” can result in any device that can respond to play the music.”; Par 93 – “At 430, responsive to recognizing the task, the electronic device controls which one electronic device out of the topology of interconnected electronic devices performs the recognized task in response to the voice command. Controlling which device performs the recognized task can invoke arbitration rules that select a single electronic device according to user device preference or capabilities of the interconnected devices.”; Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 314 – “If a device cannot complete the task, but another device that woke up can, the device can hand off the task to the capable device.”; Par 185 – “The technologies can control which device responds based on the capabilities of the device. For example, “Hey Cortana, send an email to X” can result in non-response from the device(s) that do not have an email client to compose and send an email.”); 
based on the number of electronic apparatuses capable of performing the function being plural, identify one of the plurality of electronic apparatuses capable of performing the function as the target apparatus based on the predetermined priority order (KAHN Par 290 – “General commands can omit a device, and arbitration can select an appropriate device. For example, “<wake phrase> play some music” can result in any device that can respond to play the music.”; Par 93 – “At 430, responsive to recognizing the task, the electronic device controls which one electronic device out of the topology of interconnected electronic devices performs the recognized task in response to the voice command. Controlling which device performs the recognized task can invoke arbitration rules that select a single electronic device according to user device preference or capabilities of the interconnected devices.”; Par 114 – “When a task is recognized, it can then be performed at a device that has the capability of performing the task as described herein. For example, a primary device that performs voice recognition of the command phase that does not have the capability to perform the task can hand the task off to a device that does.”; Par 314 – “If a device cannot complete the task, but another device that woke up can, the device can hand off the task to the capable device.”; Par 185 – “The technologies can control which device responds based on the capabilities of the device. For example, “Hey Cortana, send an email to X” can result in non-response from the device(s) that do not have an email client to compose and send an email.”); 
based on the apparatus information and the function information not being included in the voice recognition result, identify the target apparatus based on the predetermined priority order, and
control the communicator to transmit data corresponding (KHAN Pars 313-315 – “The user can then say their command (e.g., “do XYZ”), a device (e.g., “on ABC”), or both (e.g., “do XYZ on ABC”). … If it is a command for another device, the processing device can attempt to wake up the other device and pass the user's command on to the other device. The other device can respond with an audio prompt, wake up, receive the pre-sent command, and then follow the above actions. If the other device is not available, an audio indication can be provided on one of the devices.”) corresponding to a control command corresponding to the voice recognition result to the target apparatus (KHAN Par 94 – “The selected one electronic device can then perform the task. The other devices can do nothing (e.g., not perform the task), even if they are performing the method 400 (e.g., in parallel with the other devices).”; Par 97 – “The device can handoff the task to another electronic device as described herein. In such a case, the device can then eventually transition back to a standby, low-power state.”; Par 311 – “A device can be configured to listen for and accept handoff commands (e.g., from other devices over a network, wireless or otherwise). If a device cannot handoff, it can undergo an error process (e.g., and inform the user). Similarly, if a device cannot complete the commanded task, it can undergo an error process. If a device cannot complete the task, but another device that woke up can, the device can hand off the task to the capable device.”; Par 116 – “The task can then be handed off as described herein. A wake command can be sent beforehand to wake the device receiving the handoff. As described herein, the receiving device need not necessarily hear the voice command.”; Par 156 – “However, if a device is available that meets the criteria, the device can inform the user appropriately (e.g., via voice) and send a handoff signal to the next device to respond immediately. Thus, the state can transition 641 to a handoff state 650. The handoff coded signal can be sent to a standby or active device to get the receiving device to respond immediately to the user (e.g., the receiving device goes into a respond state 620). The receiving device can be awoken first if in a standby state. A transition 651 to active state can then take place. In some cases, a handoff can be sent without a command because the command phrase specified the device but not the command. The receiving device of the handoff can go into active listening instead of respond state.”; Fig. 6 – “Can Anyone Respond 640 -> Handoff 650”; Par 283 – “The system can allow a user to activate a device that did not hear the user, through a device that did hear the user. User H is standing near the kitchen of his living-kitchen area. His phone is near him. He wants to play a game on his game console, which is on the other side of a large room. He can speak the wake phrase, and the phone responds with an earcon (e.g., the game console is out of range). He can then say “Play <game name> on my <game console>.” The game console activates, even though it did not hear him the first time. The range of the virtual persona can thus be extended.”).

However, KHAN fails to teach all the limitations recited in the independent claims.  Especially, KHAN does not explicitly teach determining a number of electronic apparatus nor identifying a target apparatus based on a predetermined priority when the apparatus information and the function information is not included in the voice recognition result.

Therefore, the claims 1, 14, and 20 are deemed allowable. The dependent claims further limit the scope of the invention and are therefore deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655